Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each divider removably connected to a top wall and a bottom wall” in claim 12, “each edge extends between the top wall and the bottom wall” in claim 13, and “an opening that registers with a hollow interior of the divider” in claim 14,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “trailing edge” and “leading edge”.
Claim Objections
Claims 1 and 12-16 objected to because of the following informalities:  recites “each divider”. A suggested revision is “each divider of the plurality of dividers”. 
Claims 13 objected to because of the following informalities:  recites “ each edge”. A suggested revision is “the pointed leading edge and the pointed trailing edge”. Based on the description, for the purpose of prosecution Examiner is interpreting as follows and listed above.
Claim 14 objected to because of the following informalities:  recites “ includes an opening that registers with a hollow interior of the divider”. A suggested revision is “ includes an opening for each divider that registers with a hollow interior of each divider”.
Claim 14 objected to because of the following informalities:  recites “ the dividers”. A suggested revision is “the plurality of the dividers”.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 The limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “means for connecting “ in claims 1-17. The corresponding structure being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for the “means for connecting” described in the specification that achieves the claimed function, and equivalents thereof is connector (50) for connecting the coating hood section (10a) to an identical coating hood section (10b). (See Nihard, Abstract, Paragraphs 007, 10, 65 and Figs. 5-6.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/25503 A1 to Stuart Sheppard Coney (hereinafter Coney).
Regarding claim 1, Coney teaches a modular apparatus for coating glass articles (16) with a chemical compound, said modular apparatus comprising: a coating hood section (10) including a series of interconnected walls (134, 136, 124, 126) defining an interior chamber (90 inside of 10) having an inlet (20) and an outlet (22), a blower (air pumps 48) positioned at least partially in the interior chamber (90) to carry air from the inlet (20) towards the outlet (exit 22); and means (50) for connecting the coating hood section (portion of 10 below 132) to a substantially identical coating hood section (portion of 10 above 130), said means (26,28) for connecting being defined on at least one of the interconnected walls (124, 126) of the coating hood section (10).  (See Coney, page 8, first full paragraph and Figs. 1-6.)
Regarding claim 2, Coney teaches said means (26, 28) for connecting are positioned on opposing side walls (wall above 130, wall below 132) of the coating hood section (10).  (See Coney, page 8, first full paragraph and Fig. 3)
Regarding claim 3, Coney teaches means for connecting are selected from the group consisting of a connector, a slot, a tang, a tab, a bolt, an opening, a fastener, a screw, a raised surface, a clamp, a clip, a magnet, and a protrusion.  (See Coney, page 6, fourth paragraph and Fig. 3)
Regarding claim 4, Coney teaches said substantially identical apparatus (portion above 130) comprises said means (26,28) for connecting, and said means (26,28) for connecting on said substantially identical coating hood section (portion above 130) are configured to be releasably connected to said means (26,28) for connecting on said coating hood section (portion below 132) .  (See Coney, page 6, fourth paragraph and Fig. 3)
Regarding claim 5, Coney teaches the interior chamber (90) comprises a suction chamber (94 in Fig. 6) communicating with said inlet (20), and a blowing chamber (96 in Fig. 6) communicating with said outlet (22 ).  (See Coney, page 7, second paragraph and Fig. 3.)
Regarding claim 6, Coney teaches the interior chamber (90) comprises a transfer chamber (portion between 120 and 40 or 40 and 122) communicating with said suction chamber (94) and said blowing chamber (96 below 136 in Fig. 6).  (See Coney, page 7, second paragraph and Fig. 3.)
Regarding claim 7, Coney teaches the blower (100, 102) is at least partially positioned in the transfer chamber (portion between 120 and 40 or 40 and 122).  (See Coney, page 7, second paragraph and Fig. 3.) Examiner is considering a fan to be equivalent to a blower.
Regarding claim 8, Coney teaches the suction chamber (94) includes a series of individual slots (116) through which the chemical compound passes, and the blowing chamber (96 below 136 in Fig. 6) includes a series of individual slots (116) through which the chemical compound passes.
Regarding claim 9, Coney teaches an injector (106) is positioned to deliver the chemical compound into the blowing chamber (96 below 136 in Fig. 6) . (See Coney, page 8, third paragraph and Fig. 6.)
Regarding claim 10, Coney teaches a chamber divider (92) positioned between the blowing chamber (96) and the suction chamber (94).  (See Coney, page 8, third paragraph and Fig. 6.)
Regarding claim 11, Coney teaches a wall (120, 122, 92) dividing the transfer chamber (portion between 120 and 40 or 40 and 122) from the blowing chamber (96) and the suction chamber (94).  (See Coney, page 8, third paragraph and Fig. 6.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/25503 A1 to Stuart Sheppard Coney (hereinafter Coney) and US Pat. Pub. Num. 5,140,940 to Georg Lindner (hereinafter Lindner). 
Regarding claim 12, Coney does not explicitly teach each divider is removably connected to a top wall and a bottom wall of said coating hood section.
Lindner is directed to a paint booth with dividers. (See Lindner, Fig. 3.) 
Lindner teaches each divider (walls of blowing and suction slots) has a pointed leading edge (312) and a pointed trailing edge (corners in back), wherein each edge extends between the top wall (top of 300) and the bottom wall (bottom of 300) of said coating hood section. (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.)
Lindner teaches there is no flat inner sidewall inside the tunnel, other than line, or edge contacts between the walls of adjacent blowing and suction channels. (See Lindner col. 3, lines 14-21.) Examiner is considering this structure without flat inner sidewall inside to be equivalent to the divider connected to a top wall and a bottom wall of the coating section. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include each divider is connected to a top wall and a bottom wall of said coating hood section, because Lindner teaches structure having no flat inner sidewall in the coating section reduces crust formation and improves energy efficiency of the coating operation.  (See Lindner, Fig. 3 and col. 4, lines 28-48, and Abstract.)
Regarding claim 12, Coney does not explicitly teach each divider is removably connected… to said coating hood section.
Lindner teaches dividers connected to the roof and dividers connected to the  bottom are known equivalents. (See Lindner, Fig. 3 and col. 4, 55-60, and Abstract.)
Lindner teaches each divider can be of different types, shapes, and locations. (See Lindner, Fig. 3 and col. 4, 28-48, 55-60, and Abstract.)
Lindner teaches a roof the coating section may be vertically adjustable to accommodate containers of different sizes. (See Lindner col. 13, lines 14-21.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include each divider is removably connected… to said coating hood section, because a person of ordinary skill in the art would recognize this structure ie sidewall with removable attachment at top and bottom would allow different sized substrates to be accommodated.  (See Lindner, Fig. 3 and col. 2, lines 58-62, col. 4, 28-48, and Abstract.)
The court has held that it is obvious to make elements separable. See In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding claim 13, Coney does not explicitly teach each divider has a pointed leading edge and a pointed trailing edge.
Lindner teaches each divider (walls of blowing and suction slots) has a pointed leading edge (312) and a pointed trailing edge (corners in back), wherein each edge extends between the top wall (top of 300) and the bottom wall (bottom of 300) of said coating hood section. (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include each divider with a pointed leading edge and a pointed trailing edge, wherein each edge extends between the top wall  and the bottom wall of said coating hood section, because Lindner teaches structure reduces crust formation and improves energy efficiency of the coating operation.  (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.)
Regarding claim 13, Coney does not explicitly teach each edge extends between the top wall and the bottom wall  of said coating hood section.
Lindner teaches there is no flat inner sidewall inside the tunnel, other than line, or edge contacts between the walls of adjacent blowing and suction channels. (See Lindner col. 3, lines 14-21.) Examiner is considering this structure without flat inner sidewall inside to be equivalent to each edge extends between the top wall and the bottom wall of said coating hood section. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include each edge extends between the top wall and the bottom wall of said coating hood section, because Lindner teaches structure reduces crust formation and improves energy efficiency of the coating operation.  (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.)
 Regarding claim 15, Coney does not explicitly teach each divider has a hull shape, as viewed in cross-section.
Lindner teaches each divider has a hull shape, as viewed in cross-section. (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.) Examiner is considering a pointed triangular shape to be the equivalent of a hull shape.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include each divider has a hull shape, as viewed in cross-section, because Lindner teaches structure reduces crust formation and improves energy efficiency of the coating operation.  (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.)
It has been held that the shape or configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape (orientation, alignment, or configuration) is significant. In this case, no evidence to the significance of the shape (orientation, alignment, or configuration) is provided and the shape (orientation, alignment, or configuration) is considered an obvious matter of design choice based on other known (orientation, alignment, or configuration) in the art.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) )
Regarding claim 17, Coney does not explicitly teach dividers are arranged in a row and parallel to each other.
Lindner teaches dividers are arranged in a row and parallel to each other. (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the dividers are arranged in a row and parallel to each other, because Lindner teaches structure reduces crust formation and improves energy efficiency of the coating operation.  (See Lindner, Fig. 3 and col. 4, 28-48, and Abstract.)
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/25503 A1 to Stuart Sheppard Coney (hereinafter Coney) and US Pat. Pub. Num. 5,140,940 to Georg Lindner (hereinafter Lindner) as applied to claim 12 and further in view of US Pat. Pub. Num. 4,668,268 to Georg Lindner and Raymond Burkalow (hereinafter Burkalow et al ).
Regarding claim 14, Coney does not explicitly teach for each divider, the top wall includes an opening that registers with a hollow interior of the divider.
Bunkalow is directed to a paint booth with dividers (78). (See Bunkalow, Abstract, col. 8, lines 13-23, Figs. 2, 8, 6, and 10-11.) Examiner is considering a baffle (78) to be the equivalent of a divider. 
Bunkalow teaches for each divider (78), the top wall includes an opening (connected to a hose with an arrow pointed down) that registers with a hollow interior of the divider (78).  (See Bunkalow, Abstract, col. 8, lines 13-23, Figs. 2, 8, 6, and 10-11.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include each divider, the top wall includes an opening that registers with a hollow interior of the divider, because Bunkalow teaches this structure receives the gas stream and allows the gas stream with the coating composition to be directed against the glass container.  (See Bunkalow, Abstract, col. 8, lines 13-23, Figs. 2, 8, 6, and 10-11.)
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/25503 A1 to Stuart Sheppard Coney (hereinafter Coney) and US Pat. Pub. Num. 4,668,268 to Georg Lindner and Raymond Burkalow (hereinafter Burkalow et al ). 
Regarding claim 16, Coney does not explicitly teach each divider has a hollow interior.
Burkalow et al each divider (78) has a hollow interior. (See Bunkalow, Abstract, col. 8, lines 13-23, Figs. 2, 8, 6, and 10-11.) Examiner is considering a baffle (78) to be the equivalent of a divider.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include each divider with a hollow interior, because Bunkalow teaches this structure directs the gas stream with the coating composition against the glass container.  (See Bunkalow, Abstract, col. 8, lines 13-23, Figs. 2, 8, 6, and 10-11.)
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 20150101537 A1 to Kaitlyn Fahey (hereinafter Fahey) in view of WO 01/25503 A1 to Stuart Sheppard Coney (hereinafter Coney).
Regarding claim 1, Fahey teaches a modular apparatus for coating glass articles (103) with a chemical compound, said modular apparatus comprising: a coating hood section (400) including a series of interconnected walls (401b, 405a-e) defining an interior chamber (403c) having an inlet (side adjacent 454 in Fig. 7) and an outlet (side opposite end of 454 in Fig. 7), a blower (408, 409) positioned at least partially in the interior chamber (403c) to carry air from the inlet towards the outlet. (See Fahey, paragraph 29 and Figs. 5-7.)
Fahey does not explicitly teach and means for connecting the coating hood section to a substantially identical coating hood section, said means for connecting being defined on at least one of the interconnected walls of the coating hood section.  
Coney teaches means (50) for connecting the coating hood section (portion of 10 below 132) to a substantially identical coating hood section (portion of 10 above 130), said means (26,28) for connecting being defined on at least one of the interconnected walls (124, 126) of the coating hood section (10).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of in the invention to include means for connecting the coating hood section to a substantially identical coating hood section, said means for connecting being defined on at least one of the interconnected walls of the coating hood section, because Coney teaches this structure would allow the adjustability for coating bottles of different dimensions. (See Coney, page 6 lines 15-20.)
Regarding claim 2, Fahey does not explicitly means for connecting are positioned on opposing side walls of the coating hood section. 
Coney teaches said means (26, 28) for connecting are positioned on opposing side walls (wall above 130, wall below 132) of the coating hood section (10).  (See Coney, page 8, first full paragraph and Fig. 3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of in the invention to include means for connecting are positioned on opposing side walls of the coating hood section, because Coney teaches this structure would allow the adjustability for coating bottles of different dimensions. (See Coney, page 6 lines 15-20.)
Regarding claim 3, Fahey does not explicitly teach means for connecting are selected from the group consisting of a connector, a slot, a tang, a tab, a bolt, an opening, a fastener, a screw, a raised surface, a clamp, a clip, a magnet, and a protrusion.
Coney teaches means for connecting are selected from the group consisting of a connector, a slot, a tang, a tab, a bolt, an opening, a fastener, a screw, a raised surface, a clamp, a clip, a magnet, and a protrusion.  (See Coney, page 6, fourth paragraph and Fig. 3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of in the invention to include means for connecting are selected from the group consisting of a connector, a slot, a tang, a tab, a bolt, an opening, a fastener, a screw, a raised surface, a clamp, a clip, a magnet, and a protrusion, because Coney teaches this structure would allow the adjustability for coating bottles of different dimensions. (See Coney, page 6 lines 15-20.)
Regarding claim 4, Fahey does not explicitly teach said substantially identical apparatus comprises said means for connecting, and said means for connecting on said substantially identical coating hood section are configured to be releasably connected to said means for connecting on said coating hood section.
Coney teaches said substantially identical apparatus (portion above 130) comprises said means (26,28) for connecting, and said means (26,28) for connecting on said substantially identical coating hood section (portion above 130) are configured to be releasably connected to said means (26,28) for connecting on said coating hood section (portion below 132) .  (See Coney, page 6, fourth paragraph and Fig. 3)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of in the invention to include said substantially identical apparatus comprises said means for connecting, and said means for connecting on said substantially identical coating hood section are configured to be releasably connected to said means for connecting on said coating hood section, because Coney teaches this structure would allow the adjustability for coating bottles of different dimensions. (See Coney, page 6 lines 15-20.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 11,117,154 B2 to Nihart et al (hereinafter Nihart ‘154 ) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
 Regarding claim 1, Nihart ‘154 teaches a modular apparatus for coating glass articles with a chemical compound, said modular apparatus comprising: a coating hood section (10a) including a series of interconnected walls (12) defining an interior chamber (90 inside of 10) having an inlet (32) and an outlet (44), a blower (24) positioned at least partially in the interior chamber (18) to carry air from the inlet (32) towards the outlet (44); and means (50) for connecting the coating hood section (10a) to a substantially identical coating hood section (10b), said means (50) for connecting being defined on at least one of the interconnected walls (12) of the coating hood section (10).  (See Coney, page 8, first full paragraph and Figs. 1-6.)
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Num. 4,389,234 (Fig. 4.) and US Pat. Num. 3,951,100 (Figs. 1 and 4.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL KURPLE/Primary Examiner
Art Unit 1717